Citation Nr: 1516483	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a service-connected low back disability, and to a rating higher than 20 percent since June 30, 2014. 

2.  Entitlement to a separate neurologic rating for the left lower extremity prior to January 2, 2013, and to a rating higher than 10 percent since January 2, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for intervertebral disc syndrome (IVDS) and assigned a 10 percent disability rating, effective April 15, 2007.  

In December 2012, the Board remanded the case for further development.  Specifically, the Board stated that disparate findings in the record made it unclear whether the Veteran had a neurologic abnormality of the left lower extremity associated with his low back disability, and accordingly ordered a new orthopedic and neurologic examination for the Veteran.  A review of the record reflects that there has been substantial compliance with the Board's December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instruction were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a January 2013 rating decision, the Appeals Management Center (AMC) in Washington, D.C. assigned a separate 10 percent rating for left lumbar sensory radiculopathy L3-L4, effective January 2, 2013.  In a February 2015 rating decision, the RO increased the rating for the Veteran's low back disability to 20 percent, effective June 30, 2014.  

The Veteran's most recent (i.e. February 2015) VA examination report reflects that he continues to be employed, and he has not asserted that his service-connected disabilities render him unemployable.  As such, a claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).        


FINDINGS OF FACT

1.  Prior to June 30, 2014, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his low back disability has been manifested by pain, with severe flare-ups occurring two to three times per month and lasting a couple of days each, in a manner most analogous to the criteria for a 20 percent rating.

2.  Throughout the entire period on appeal, the Veteran's low back disability has not been productive of functional impairment equivalent to that of the next higher (i.e. 40 percent) rating available for the thoracolumbar spine; his forward flexion of the thoracolumbar spine has never been restricted to 30 degrees or less, and he is not shown to have experienced any incapacitating episodes having a total duration of at least four weeks during any twelve-month period during the course of the appeal.  

3.  Prior to January 2, 2013, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve. 

4.  Throughout the entire period on appeal, the Veteran's low back disability has not been productive of neurologic impairment of the left lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve


CONCLUSIONS OF LAW

1.  Prior to June 30, 2014, the criteria for a disability rating of 20 percent, but no higher, for a low back disability were met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  Since June 30, 2014, the criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  Prior to January 2, 2013, the criteria for a separate disability rating of 10 percent, but no higher, for left lumbar sensory radiculopathy were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  Since January 2, 2013, the criteria for a disability rating in excess of 10 percent for left lumbar sensory radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2014).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the record reflects that the Veteran's post-service VA medical records and private medical records have been obtained.  The Veteran has been afforded VA examinations addressing his back disability in June 2007, April 2009, January 2013, and February 2015.  The VA examination reports are adequate because they describe the severity of the disability in sufficient detail so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Low Back Disability

The Veteran's low back disability was rated as 10 percent disabling prior to June 30, 2014, and as 20 percent disabling since that time.  The Veteran seeks a higher rating. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id. 

Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id. 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Based on the evidence, the Board finds that the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the Veteran's low back disability is warranted for the entire appellate period.  

VA examinations of the Veteran's thoracolumbar spine at various points during the period on appeal have revealed varying range of motion measurements.  See June 2007 VA general medical examination report (reflecting forward flexion to 90 degrees after repetitive motion and a combined range of thoracolumbar motion of 270 degrees after repetitive motion); April 2009 VA spine examination (reflecting forward flexion to 90 degrees and a combined range of thoracolumbar motion of 270 degrees, including after repetitive motion); January 2013 VA spine examination (reflecting forward flexion to 90 degrees with no objective evidence of painful motion, and a combined range of thoracolumbar motion of 240 degrees, with no additional limitation in range of motion after repetitive testing); February 2015 VA spine examination (reflecting forward flexion to 60 degrees with pain and a combined range of thoracolumbar motion of 190 degrees, with no additional loss of function or range of motion after three repetitions).  

Range of motion findings show functional limitation of forward flexion to 60 degrees beginning in February 2015.  The General Rating Formula for Diseases and Injuries of the Spine explicitly contemplates a 20 percent disability rating based upon these range of motion findings.  

As for the earlier part of the appeal period (i.e. prior to February 2015), although the range of motion findings do not explicitly warrant a 20 percent disability rating based upon the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has nevertheless reported significant flare-ups occurring two to three times per month during that period.  See June 2007 VA examination report (noting flare-ups twice a month lasting a couple of days at a pain level of 8); see also February 2009 Form 9 (describing flare-ups occurring two to three times per month and lasting for a couple of days, during which time the Veteran cannot work).  Given the Veteran's functional impairment of the spine prior to February 2015, including severe flare-ups occurring two to three times per month, the Board finds that the criteria for a 20 percent rating are more nearly approximated during this earlier period.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  In making this determination, the Board has considered that during the April 2009 VA examination the Veteran reported working as a civilian but stated that he was previously employed in law enforcement and was unable to continue in that job due to lumbar pain.  The Board also notes that according to the January 2013 VA examination report, the Veteran stated that he stopped working in law enforcement in 2010 due to job cutbacks.  Given that these reports are contradictory, neither holds probative weight.  In any event, the most recent VA examination from February 2015 reflects that the Veteran remains employed as a legal assistant.        
  
The Board finds that a 20 percent disability rating is warranted for the entire period on appeal based upon the functional limitation due to flare-ups occurring two to three times per month and lasting for a couple of days each during the former period and the objective range of motion findings during the latter period.  However, the assignment of the next higher (i.e. 40 percent) available thoracolumbar rating is not warranted for any period on appeal because there has been no evidence of functional loss or loss in range of motion equivalent to that of restricted forward flexion of the thoracolumbar spine to 30 degrees or less.  None of the VA examination reports (from June 2007, April 2009, January 2013, and February 2015) contain these types of findings, nor do any of the private treatment records or VA treatment records.  

The Board has also considered whether any additional functional loss is shown beyond the range of motion findings, such as decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement.  The Veteran's post-service VA and private treatment records did not contain findings that demonstrated additional functional loss.  The June 2007 VA examination findings reflected no discomfort or difficulty with range of motion testing, nor any tenderness or instability.  The April 2009 VA examination findings indicated that, other than tenderness to palpation of the lumbar spine, there was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness or instability.  The examiner stated that he could not determine additional limitation of motion during flare-ups without resorting to speculation.  The January 2013 VA examination report findings indicated that none of the factors affecting functional loss (such as weakened movement, excess fatigability, incoordination, etc.) were present.  The February 2015 VA examination report findings likewise reflected no abnormal movement, fatigue, lack of endurance, weakness, atrophy, incoordination, or instability.  While the examiner noted pain on examination, she found that the pain did not cause any functional loss beyond that shown in the range of motion measurements.  The examiner also noted that additional loss of function during flare-ups could not be determined without resorting to speculation.  These four VA examination reports show that functional loss based on the DeLuca criteria was considered to the extent possible in a clinical setting.  In each instance, no additional functional loss was shown that would warrant the next available higher rating (i.e. 40 percent), which requires functional loss equivalent to that of restricted forward flexion of the thoracolumbar spine to 30 degrees or less.  

The Board has also considered whether a higher rating is available under Diagnostic Code 5243 based on incapacitating episodes of IVDS.  The Veteran has been diagnosed with IVDS; however, while the June 2007 and April 2009 examiners noted flare-ups, they did not show any incapacitating episodes as defined by the IVDS rating criteria.  The January 2013 and February 2015 VA examination reports also found no doctor-prescribed bedrest or incapacitation shown during the past 12 months.  Given that none of the four VA examination reports of record found any incapacitating episodes to have occurred within any 12-month period on appeal, a higher rating under Diagnostic Code 5243 is not warranted in this case. 
       
In summary, the Board finds that the severity of the Veteran's low back disability has been shown to warrant a 20 percent disability rating during the entire appellate period.  As such, no discussion of staged ratings is necessary. 
  
Neurologic Component

The General Rating Formula for Diseases and Injuries of the Spine also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  In a January 2013 rating decision, the RO assigned a separate rating of 10 percent for left lumbar sensory radiculopathy L3-L4.  The RO classified the rating under Diagnostic Code 8520, and assigned an effective date of January 2, 2013. 

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve (e.g. the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

During the June 2007 VA examination, the Veteran reported paresthesias from his low back into his left lower extremity.  The reflexes in his patellae and ankles were +2/4.  According to the April 2009 VA examination, the Veteran again reported paresthesias from his low back into his left lower extremity.  He stated that the sensation occurred nightly and was relieved by changing sleeping positions.  On examination, his patellar reflexes were non-existent and his ankle reflexes were 1/4.  The January 2013 VA examination report specifically found left lower extremity paresthesias and numbness to a mild degree, and left lumbar sensory radiculopathy of L3-L4 to a mild degree.  The February 2015 VA examination report noted no signs or symptoms of radiculopathy, and no neurologic abnormalities or findings related to the Veteran's spine condition.        

Resolving all doubt in favor of the Veteran, the Board finds that during the entire appellate period the Veteran's neurologic symptoms of the left lower extremity warrant a 10 percent rating under Diagnostic Code 8520.  Although there is variance in the four VA examination reports, three of them noted the presence of paresthesias.  Additionally, the April 2009 examination report noted problems with the Veteran's reflexes, and the January 2013 examination report explicitly found left lower extremity paresthesias and left lumbar sensory radiculopathy manifested to a mild degree.

Accordingly, given the level of severity of the radiculopathy and paresthesias of the left lower extremity reflected in the January 2013 VA spine examination, and considering the sensory symptoms reported since the beginning of the appellate period, the Board finds that the criteria are met for a 10 percent rating for the left lower extremity during the entire period on appeal.  See 38 C.F.R. §§ 4.6; 4.124a.

However, the assignment of a neurologic rating in excess of 10 percent for the left lower extremity is not warranted.  According to the VA examination reports, at no point has the Veteran's radiculopathy or paresthesias of the left lower extremity been productive of moderate incomplete paralysis.  As described above, the January 2013 examiner characterized all radicular symptoms as mild, and none of the VA examination reports or treatment records provides evidence of a moderate level of severity for the Veteran's left lower extremity neurologic symptoms. 

The Board has also considered whether other diagnostic criteria are applicable; however, the record does not reflect any additional diagnoses or neurological manifestations so as to warrant a higher a higher rating for the neurologic component of the left lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 - 8730, Diseases of the Peripheral Nerves.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, throughout the appellate period, there has been no evidence of any neurologic manifestations or symptoms in the Veteran's right lower extremity, as confirmed by the four pertinent VA examinations of record.  Therefore, a separate neurologic rating for the Veteran's right lower extremity is not warranted at this time. 
  
Extraschedular Consideration

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claim.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria encompass the Veteran's service-connected low back disability.  His low back disability is manifested by painful motion beginning at 60 degrees of forward flexion, flare-ups occurring two to three times per month and lasting a couple of days each, and use of pain medications and trigger point injections.  Pain, stiffness, and aching are explicitly contemplated by the General Rating Formula for the Spine, which also addresses reduction in range of motion and painful motion.  Additionally, the neurologic symptoms radiating into the Veteran's left lower extremity have been addressed and compensated by the 10 percent rating under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  As the schedular rating criteria are adequate to evaluate the symptoms and manifestations of the Veteran's low back disability, including the neurologic component, referral for consideration of an extraschedular rating for this disability is not warranted.
 
The Board notes that in Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is currently service connected for a low back disability (now rated as 20 percent disabling for the entire appellate period, per this decision) with a related neurologic component (now rated as 10 percent disability for the entire appellate period), as well as for gastroesophageal reflux disease, erectile dysfunction, and a right knee disability (all of which are noncompensably rated).  The Veteran has not asserted, and the current record does not indicate, that he experiences a combined effect from these disabilities that is not already captured by the schedular rating criteria.  The two compensable ratings pertain to the back disability, which was examined in detail during the course of this appeal, and the remaining three disabilities are noncompensably rated.  Accordingly, referral under Johnson for consideration of the combined impact of multiple service-connected disabilities is not necessary.   


ORDER

A disability rating of 20 percent, but no higher, for a low back disability prior to June 30, 2014 is granted. 

A rating higher than 20 percent for a low back disability throughout the appeal period is denied. 

A disability rating of 10 percent, but no higher, for left lumbar sensory radiculopathy prior to January 2, 2013 is granted. 

(CONTINUED ON NEXT PAGE)
A rating higher than 10 percent for left lumbar sensory radiculopathy throughout the appeal period is denied.    


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


